DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,448,743 to Saiga et al.
	Regarding claim 1, Saiga ‘743 discloses an equipment holder comprising a clip comprising gripping members 479/490 which extend in a first direction, a hook 480 which extends from one side of the clip in a second direction and an anchor 405 which extends from the opposing side of the clip in a third direction which is opposite to the second direction, wherein the clip 479/490 is configured for releasable engagement with a support structure and with a clip of a like holder, and the anchor 405 is configured for releasable engagement with a support structure.  
	Regarding claim 2, Saiga ‘743 discloses wherein the clip comprises first and second gripping members defining a slot 475 between them.  
	Regarding claim 3, Saiga ‘743 discloses wherein the first and second gripping members 479/490 have proximal ends joined by a base portion and distal ends remote from the base portion, and at least parts of the first and second gripping members converge towards each other in a direction from proximal ends to the distal ends (fig 2).  
	Regarding claim 4, Saiga ‘743 discloses wherein the hook and the clip define between them an enclosure 485 for receiving cables, tubes or other equipment.  
	Regarding claim 5, Saiga ‘743 discloses wherein the anchor 405 extends from the second gripping member 490 of the clip.

	Claim(s) 1, 2, 5, 8-10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,157,222 to Shirey et al.
	Regarding claim 1, Shirey ‘222 discloses an equipment holder comprising a clip 10 comprising gripping members 110/120 which extend in a first direction, a hook 144 which extends from one side of the clip 10 in a second direction and an anchor 150 which extends from the opposing side of the clip in a third direction which is opposite to the second direction, wherein the clip 10 is configured for releasable engagement with a support structure and with a clip of a like holder, and the anchor 150 is configured for releasable engagement with a support structure.
	Regarding claim 2, Shirey ‘222 discloses wherein the clip 10 comprises first and second gripping members 110/120 defining a slot between them (figs 2-3).
	Regarding claim 5, Shirey ‘222 discloses wherein the anchor 150 extends from the second gripping member 110 of the clip 10.
	Regarding claim 8, Shirey ‘222 discloses wherein the anchor 150 is compressible to a narrower configuration for insertion into an opening support structure and expandable into a larger configuration for frictional engagement within the opening (figs 2-3).  
	Regarding claim 9, Shirey ‘222 discloses wherein the anchor 150 comprises a pair of divergent arms 152 extending from the second gripping member 110 of the clip.  
	Regarding claim 10, Shirey ‘222 discloses wherein the divergent arms are formed with a plurality of ridges 154.  
	Regarding claim 16, Shirey ‘222 discloses formed from a resilient material (col. 4, line 45).

	Claim(s) 1, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,868,362 to Daoud.
	Regarding claim 1, Daoud ‘362 discloses an equipment holder comprising a clip 200 comprising gripping members 204 which extend in a first direction, a hook (top of loop arrangement 202) which extends from one side of the clip in a second direction and an anchor 208 which extends from the opposing side of the clip in a third direction which is opposite to the second direction, wherein the clip is configured for releasable engagement with a support structure and with a clip of a like holder (fig 3), and the anchor 208 is configured for releasable engagement with a support structure.
	Regarding claim 14, Daoud ‘362 discloses in combination with a like equipment holder, wherein the holders are releasably engaged together by mutual engagement of the clips 200 of each holder (fig 4).  
	Regarding claim 16, Daoud ‘362 discloses formed from a resilient material (col. 3, lines 39-40).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and could be used ins subsequent prior art rejections.  The list of clamps as follows: US-7597296-B2 OR US-11168836-B2 OR US-10264736-B2 OR US-5314151-A OR US-5772166-A OR US-7140070-B2 OR US-7669807-B2 OR US-5845883-A OR US-4840345-A OR US-20160264030-A1 OR US-3473768-A.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MONICA E MILLNER/Primary Examiner, Art Unit 3632